Citation Nr: 1530788	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  11-10 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether an August 1989 rating decision, which failed to assign an initial compensable rating for residuals of a strain of the left ankle, was clearly and unmistakably erroneous (CUE).

2.  Entitlement to a rating in excess of 20 percent for residuals, strain, left ankle.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran had active naval service from August 1976 to April 1987.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  By a rating action in March 2010, the RO determined that there was no clear and unmistakable error in the August 1989 rating decision which assigned a 0 percent disability rating for residuals, strain, left ankle.  Subsequently, in an October 2011 rating action, the RO denied a claim for a rating in excess of 20 percent for residuals, left ankle injury with arthritis.  The Veteran perfected timely appeals to those decisions.  

On December 16, 2014, the Veteran appeared at the Montgomery RO and testified at a videoconference hearing before the undersigned Acting Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the electronic file.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for residuals of left ankle injury in May 1989.  In an August 1989, the RO granted service connection for residuals, strain, left ankle; a noncompensable rating was assigned.  The Veteran did not appeal this decision.  

2.  The August 1989 rating decision which granted service-connection for residuals, strain, left ankle, with a noncompensable evaluation was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.  The factual evidence and competent medical opinion of record did not show that the Veteran was entitled to a compensable rating for his service-connected residuals of a strain of the left ankle.  

3.  The Veteran's service-connected left ankle disability has been manifested by marked ankle disability due to pain, swelling, and limited motion with no evidence of nonunion of the tibia and fibula, loose motion, or ankylosis.  


CONCLUSIONS OF LAW

1.  The RO's August 2009 rating decision, which granted service connection for residuals, strain, left ankle, and assigned a noncompensable rating, was not clearly and unmistakably erroneous; that unappealed rating action is final.  38 U.S.C.A. § 5109A (b) (West 2002 & Supp. 2014); 38 C.F.R. § 3.105(a) (2014).  

2.  The criteria for the assignment of a disability rating of 30 percent, but no higher, for residuals of strain of the left ankle, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, Diagnostic Codes 5271-5262 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in November 2008, September 2009, and March 2010 from the RO to the Veteran, which were issued prior to the RO decisions in March 2010 and October 2011, respectively.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board finds that the content of the above-noted letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran were adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professional who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  Findings necessary to apply the criteria for rating residuals of a strain of the left ankle were made.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in obtaining evidence pertinent to his claims.  Therefore, no useful purpose would be served in remanding the issue decided herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The record indicates that the Veteran served on active duty from August 1976 to April 1987.  The service treatment records (STRs) show that the Veteran was seen in an emergency room in June 1977 with swollen left ankle; he reported that he sprained his ankle 10 days ago.  No fracture was seen on x-ray of the ankle.  The Veteran indicated that he continued to have swelling with ambulation and pain.  The impression was sprain.  The Veteran was subsequently placed on profile in December 1980.  X-ray study dated in March 1982 showed no sign of bone or joint abnormality.  A treatment note dated in April 1985 reported a finding of left tarsal tunnel syndrome.  In May 1985, the Veteran was diagnosed with mild chronic lateral ankle sprain.  On the occasion of his separation examination in November 1986, the Veteran reported a left ankle ligament and tendon injury with some disability and weakness; clinical evaluation noted left ankle partial disruption in tibial fibular ligament and left unstable ankle.  

The Veteran's initial claim for service connection for a left ankle disorder (VA Form 21-526) was received in May 1989.  

On the occasion of his initial VA examination in July 1989, it was noted that the Veteran initially injured his left ankle in Korea when he turned the left ankle laterally and apparently sustained a ligament injury.  He was merely put in a wrap at that time and actually came back to the States and was not having too much difficulty.  However, about three years after his return to the states, the Veteran indicated that he began experiencing more problems with the left ankle.  At that time, he was doing a lot of running was with a security force which required being on his feet; therefore, he developed swelling of the ankle and some difficulty.  He saw an orthopedist apparently and was put in a cast.  The Veteran indicated that he was told that he had ligament damage and might even need surgery there, but they opted to go conservatively and no surgery was done.  After being casted and with less activity his ankle has given him much less difficulty.  However, the Veteran reported that the ankle continued to pop and snap frequently, more so, gave him more trouble in the Wintertime.  He actually reported very little pain in the ankle.  He did report that, when it swells, he has stiffness and less motion.   He was never told there was any fracture merely ligament damage.  His last x-ray occurred on his exit physical in 1986.  On examination, it was noted that the left ankle appeared to be normal.  There is good range of motion.  Measuring the two ankles, the left is perhaps about one eighth of an inch larger than the right.  The skin appeared normal. There seemed to be no weakness in that leg compared to the right.  There was decided popping when he flexed and rotated the ankle but apparently he was in no pain at all.  The pertinent diagnosis was left ankle strain.  

By a rating action in August 1989, the RO granted service connection for residuals, strain, left ankle; a 0 percent disability rating was assigned, effective May 4, 1989.  By letter dated August 17, 1989, the Veteran was notified of the decision and of his appellate and procedural rights.  

By a rating action in July 2007, the RO increased the evaluation for the service-connected residuals, left ankle injury with arthritis from 0 percent to 10 percent, effective March 12, 2007.  Subsequently, in a December 2008 rating action, the RO increased the evaluation for the left ankle injury from 10 percent to 20 percent, effective November 3, 2008.  

In a statement in support of claim (VA Form 21-4138, received in March 2010, the Veteran indicated that there was clear and unmistakable error in the rating action which granted service connection for his left ankle disorder in so far as the RO failed to look for nor find the now known as ATF Ligament tear which has been there all along; rather, VA only rated him for injury to the left ankle and later increased my rating to 20 percent rating due to the pain and loss of motion still not considering the tear at any time.  The Veteran indicated that he was seeking to prove that the August 1989 rating decision was erroneous.  He requested that the rating action be considered under the clear and unmistakable error and granted retroactive award dating back to original claim.  

Of record is a statement from Dr. George P. Stano, dated in March 2010, indicated that the Veteran would be out of work from February 17 2010 until April 29 2010 convalescence for surgery on his left ankle.  He will be reevaluated at his clinic appointment on April 29 2010.  

Received in March 2010 were VA progress notes dated from November 2009 to February 2010.  During a clinical visit in February 2010, the Veteran reported being status post left lateral ankle repair in October 2009.  The examiner noted that the Veteran reported slight edema in the left lower extremity controlled by compression stockings; he also reported burning in the left lateral ankle, controlled with compression stockings.  The impression was status post left lateral ankle repair on 10-23-09- did home exercises with minimum change.  

Received in May 2010 were VA progress notes dated from April 2010 to May 2010, showing that the Veteran received continued clinical attention and treatment for his left ankle disorder.  These records show that the Veteran's ankle is improving; they indicate that the Veteran is wearing a brace.  

Received in March 2011 were VA progress notes dated from April 2008 to October 2009, which show that the Veteran received ongoing clinical attention for his left ankle disorder.  An x-ray study of the left ankle, dated in April 2008, revealed Old fracture deformity of the medial malleolus with narrowing of the joint space Retrocalcaneal spur.  Report of an MRI of the left ankle, performed in May 2009, revealed probable partial tear of the anterior fibulotalar ligament Peritendinitis of the posterior tibial tendon Peritendinitis of the peroneus tendons.  A treatment note, dated in September 2009, reflects an assessment of torn ligament in the left ankle; the Veteran was issued a cane.  

The Veteran was afforded a VA examination in May 2011, at which time he described a severe sprain in service which was treated with prolonged recovery period.  The Veteran stated that he was never able to regain normal function in terms of running, carrying combat load, etc.  The Veteran indicated that, over the ensuing years, he has required treatment for persistent pain and instability; on 10/23/2009, he underwent a reconstruction of the lateral stabilizing elements of the left ankle.  The Veteran reported that the ankle is no longer unstable but his range of motion is markedly impaired.  He has increased pain in the depth of the foot; the combined effects of severe pain on weight bearing and loss of normal dorsiflexion has resulted in a markedly abnormal gait with secondary effects of distal leg pain.  The Veteran reported pain, stiffness and decreased motion in the left ankle; he stated that he is unable to stand for more than a few minutes.  

On examination, the Veteran's gait was described as antalgic with poor propulsion.  It was noted that the Veteran walked with the leg externally rotated to reduce full weight bearing on the foot; the foot could not be normally dorsiflexed so the left lower extremity was moved forward in a steppage gait.  It was noted that the left ankle had tenderness, abnormal motion, and guarding of movement.  He had tenderness along lateral ankle joint line and both heels.  There was also mild posterior tibial collapse with weight bearing.  Dorsiflexion was 0 degrees and plantar flexion was to 30 degrees.  It was noted that there was objective evidence of pain following repetitive movement.  There was no additional limitation of motion after three repetitions of range of motion.  No joint ankylosis was noted.  X-ray study of the left ankle revealed old fracture deformity of the medial malleolus with narrowing of the joint space and retrocalcaneal spur.  Residuals of service ankle-foot injury with evidence of significant left ankle joint pathology.  Radiographs indicate the original injury likely involved a dislocation given the history of severe inversion injury and evidence of medial malleolar fracture.  The medial joint space narrowing reported in 2008, along with evidence of subchondral cyst formation in the calcaneus all suggest a severe ankle-foot injury.  The examiner stated that the pain and limited motion in the ankle joint have the combined effect of causing significant abnormality of gait almost equivalent to full ankylosis of the joint.  The examiner observed that the Veteran cannot stand independently on the left foot and limits use of the foot for propulsion due to aggravation of pain in the ankle and subtalar joint with plantar flexion with weightbearing.  The examiner opined that the severity of this injury is such that the remaining function of the foot for balance and propulsion could readily be replaced by a well-fitted below knee prosthesis.  The examiner stated that the Veteran can't stand or walk for more than a few minutes at a time which does limit occupational opportunities to sedentary sitting type activities only.  

At his personal hearing in December 2014, the Veteran indicated that his separation examination revealed findings of a torn ligament at left unstable ankle.   The Veteran testified that he filed a claim for service connection as soon as he got out of service in 1989.  The Veteran maintained that he was not given a proper VA examination; specifically, he argued that he was not afforded an opportunity to have a specialized evaluation, which would have given him access to medical equipment that would be able to identify the instability in his ankle.  The service representative noted that, in the October 2012 SSOC, the reviewer admitted that the VA examination conducted July 17, 1989 should have been more thorough.  VA's telling me I got limited range of motion due to arthritis.  Again, if you read the examination report, doctor said there's full range of motion.  There's no evidence of arthritis.  The Veteran contended that the evaluation constitutes clear and unmistakable error.  The Veteran maintained that when the VA did the initial rating decision and assigned the zero percent, they did not compensate him for the instability of the ankle that was identified on his separation examination.  It was argued that the Veterans Affairs Regional Office failed to consider relevant medical evidence record of time, specifically the Army separation physical dated November 6, 1986.  It was argued that the condition of the Veteran's ankle was such that he eventually required surgery on the left ankle.  The Veteran reported seeing an orthopedic surgeon in January 2013 who noted that he has a slight unsteady ankle.  And this particular orthopedic seems to share the opinion that the podiatrist who performed the surgery had failed.  VA has ordered a brace for him to keep the ankle from rolling; he also carries a cane.  He walks with a limp as a result of the left ankle.  He should have been rated under DC 5284 instead of 5271.  The Veteran stated that he should be assigned a 30 percent rating under DC 5262.  


III.  Legal Analysis-CUE in the August 1989 rating decision.

An individual whose VA claim has been adjudicated by an RO has one year after the issuance of written notification in which to initiate an appeal to the Board by filing a notice of disagreement. If no appeal is filed, the decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  Such a final decision may be reversed or amended where evidence establishes that it was a product of clear and unmistakable error.  38 C.F.R. § 3.105(a).  

A final and binding RO decision will be accepted as correct in the absence of clear and unmistakable error.  Where the evidence establishes such an error, the prior decision will be reversed or amended and it will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision.  38 C.F.R. § 3.105(a).  

Clear and unmistakable error is defined as follows: Either the correct facts, as they were known at the time, were not before the adjudicator or the statutory provisions extant at the time were incorrectly applied. It is the sort of error, which had it not been made, would have manifestly changed the outcome at the time it was made. It is an undebatable error, so that it can be said the reasonable minds could only conclude that the original decision was fatally flawed.  Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  

In the August 1989 RO rating decision, the RO evaluated the Veteran's service-connected residuals of a strain of the left ankle, as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Codes (DC's) 5299-5271.  The use of DC 5299 represented an unlisted disability that required rating by analogy to one of the disorders rated under 38 C.F.R. § 4.71.  See 38 C.F.R. § 4.27.  This was accepted practice at the time.  Cf. Tropf v. Nicholson, 20 Vet. App. 317 (2006).  

Under 38 C.F.R. § 4.71a, DC 5271 (1998), (disability of the ankle manifested by limited motion), a 10 percent rating is warranted for "moderate" limitation of motion.  

The normal range of motion of the ankle is from 20 degrees of dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. § 4.71 , Plate II.  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (1997).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (1997).  

CUE is not shown.  Under the statutes and regulations existing at the time of the August 1989 rating decision, a 10 percent rating required a "moderate" limitation of motion.  In this case, there was no competent evidence to show that the Veteran had any limitation of motion in his left ankle.  In fact, the examiner stated that the ankle appeared grossly normal and there was good range of motion and appeared normal.  With regard to other potentially applicable diagnostic codes, there was no medical evidence of record to show that the Veteran's left ankle was productive of ankylosis, malunion of the os calcis or astragalus, or astragalectomy, to warrant application of DC's 5270, 5272, 5273, or 5274, respectively.  Furthermore, there was no competent evidence of left ankle arthritis.  See 38 C.F.R. § 4.59.  Finally, there was no medical evidence of record to show that the criteria had been met for an increased evaluation based on functional loss due to the Veteran's subjective complaints of pain, under 38 C.F.R. §§ 4.40 and 4.45 (1997).  See also DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995).  

The Court has consistently stressed the rigorous nature of the concept of CUE.  "'Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). " Clear and unmistakable error' requires that error, otherwise prejudicial, . . . must appear undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell at 313-4.  

The RO applied the correct statutory and regulatory provisions to the correct and relevant facts.  There is no evidence of an "undebatable" error, which, had it not been made, would have manifestly changed the outcome at the time it was made.  Id.  Absent any evidence that RO failed to apply the correct statutory and regulatory provisions to the correct and relevant facts, a finding that the August 7, 1989 rating decision was clearly and unmistakably erroneous is not warranted.  38 C.F.R. § 3.105(a).  


IV.  Legal Analysis-Increased rating.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. Part 4 (2014).  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history, and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of the Veteran's working or seeking work.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based upon a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation of the level of the disability and of any changes in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2014) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2014).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures. It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. See 38 C.F.R. § 4.40 (2014).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45 (2014).  After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2014).  

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

The diagnostic criteria that is used to award ratings for an ankle disability where there is limitation of motion can be found at 38 C.F.R. Part 4, Diagnostic Code 5271 (2014).  Under this code, a 10 percent evaluation requires moderate limited motion of the ankle.  A 20 percent disability will be assigned where there is marked limitation of motion of the ankle.  The Board observes that 20 percent is the highest rating available under Diagnostic Code 5271.  38 C.F.R. Part 4 (2014).  

A 30 percent evaluation is potentially available under Diagnostic Code 5270 for ankylosis of an ankle, in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 and 10 degrees; and a 40 percent evaluation is potentially available with ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. Part 4, Diagnostic Code 5270 (2014).  If there is plantar flexion less than 30 degrees, a 20 percent disability rating is assigned.  Id.  The regulations define normal range of motion for the ankle as dorsiflexion from zero to 20 degrees and plantar flexion from zero to 45 degrees.  38 C.F.R. § 4.71 (2014).  

The Board has considered the applicablility of rating the left ankle under Diagnostic Code 5262.  With regards to Diagnostic Code 5262, the Board initially notes that the medical evidence does not specifically indicate that the Veteran has malunion of the tibia and fibula, as required for an evaluation under these criteria.  However, during the May 2011 VA examination, it was noted that X-ray study of the left ankle revealed old fracture deformity of the medial malleolus with narrowing of the joint space and retrocalcaneal spur.  As the Veteran suffered an ankle fracture and current x-rays show an old traumatic deformity, the Board will afford the Veteran the full benefit-of-the-doubt and assume his deformity is indicative of malunion of the tibia and fibula.  As such, Diagnostic Code 5262 is for application  


Diagnostic Code 5003 states that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or groups of minor joints affected by limitation of motion, to be combined not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.  

In light of the above cited clinical findings, the Board finds that the evidence does support an increased rating of 30 percent for the left ankle under Diagnostic Code 5262.  Significantly, the May 2011 VA examiner concluded that the Veteran's left ankle disability was severe at that time.  In fact, the examiner stated that the pain and limited motion in the ankle joint have the combined effect of causing significant abnormality of gait almost equivalent to full ankylosis of the joint.  The examiner observed that the Veteran cannot stand independently on the left foot and limits use of the foot for propulsion due to aggravation of pain in the ankle and subtalar joint with plantar flexion with weightbearing.  The examiner opined that the severity of this injury is such that the remaining function of the foot for balance and propulsion could readily be replaced by a well-fitted below knee prosthesis.  Consequently, while the examiner did not find that the Veteran's left ankle disability was "marked," as required for a 30 percent evaluation under these criteria, the Board will afford the Veteran the full benefit-of-the-doubt and find that the examiner's conclusion warrants a rating higher than 20 percent for moderate disability.  Although an increased rating of 30 percent is warranted, there is no evidence of nonunion of the tibia and fibula or loose motion to warrant an even higher rating of 40 percent.  As discussed above, the evidence does not clearly indicate malunion of the tibia and fibula and such has only been assumed by affording the Veteran the full benefit-of-the-doubt.  There is certainly not evidence of nonunion.  Without such evidence of nonunion and loose motion, an even higher rating is 40 percent cannot be granted.  

The Board has also reviewed the remaining diagnostic codes applicable to the ankle and finds that an evaluation in excess of 30 percent cannot be assigned under any of these criteria.  The only ankle-related diagnostic code to provide an evaluation in excess of 20 percent (Diagnostic Code 5270) requires a finding of ankylosis.  There is no medical evidence of such a finding.  Additionally, the Veteran has not had ankle replacement surgery to warrant a higher rating under Diagnostic Code 5056.  An increased rating cannot be assigned under any alternative diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5056, 5270-5274 (2014).  

Accordingly, the Board finds that the claim of entitlement to disability ratings in excess of 30 percent for a left ankle disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to increased rating, other than as granted herein, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Finally, pursuant to 38 C.F.R. § 3.321(b) (1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the schedular evaluations in this case are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful.  Moreover, there is no evidence that the service-connected left ankle disorder required hospitalization at any pertinent time during this appeal, and VA examinations are void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings.  Therefore, the Board finds that there is no evidence to show that the application of the regular rating schedule is impractical.  Accordingly, the criteria for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

The motion for reversal or revision of the August 1989 rating decision on the basis of CUE is denied.  

A disability rating of 30 percent, but no higher, for residuals of a left ankle strain is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


